Case 2:20-cv-06251-MCS-MRW Document 105 Filed 08/17/21 Page 1 of 2 Page ID #:1069



  1
  2
  3
  4                                                          JS-6
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10    BRIAN YOUNGBLOOD and                  Case No. 2:20-cv-06251-MCS-MRW
 11    PRISCILLA HERRERA, on behalf of
       themselves and all others similarly   JUDGMENT
 12    situated,
 13
                        Plaintiffs,
 14
 15               v.
 16
       CVS PHARMACY, a Rhode Island
 17    Corporation, and PERRIGO
       COMPANY,
 18
 19                     Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             1
Case 2:20-cv-06251-MCS-MRW Document 105 Filed 08/17/21 Page 2 of 2 Page ID #:1070



  1         Pursuant to the Court’s Order Granting Motion for Judgment on the Pleadings,
  2   IT IS ADJUDGED that the Third Amended Complaint is dismissed without leave to
  3   amend. The action is dismissed.
  4
  5   IT IS SO ORDERED.
  6
  7    Dated: August 17, 2021
  8                                               MARK C. SCARSI
                                                  UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2
